Citation Nr: 1602343	
Decision Date: 01/20/16    Archive Date: 01/27/16

DOCKET NO.  10-34 705	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Whether the reduction of the evaluation for degenerative joint and disc disease of the lumbosacral spine from 40 percent to 20 percent disabling, effective November 1, 2009, was proper. 


WITNESSES AT HEARING ON APPEAL

Veteran; A.F. 


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel


   


INTRODUCTION

The Veteran served on active duty from April 1993 to May 1996.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Reno, Nevada, Regional Office (RO) of the Department of Veterans Affairs (VA), which reduced the rating for degenerative joint and disc disease of the lumbosacral spine from 40 percent to 20 percent, effective November 1, 2009.  A notice of disagreement was received in October 2009.  Thereafter, a statement of the case was issued in June 2010.  The Veteran submitted a timely substantive appeal (VA Form 9) in August 2010.  In the August 2010 VA Form 9, the Veteran requested a videoconference hearing.  See August 2010 VA Form 9.  Subsequently, supplemental statements of the case were issued in August 2011, August 2014, and October 2015.  

In November 2011, a videoconference hearing was held before a Veterans Law Judge that is no longer a Board employee.  A transcript of the hearing is associated with the claims file.  In October 2014, the Veteran was informed of the employment status of the Veterans Law Judge that conducted his hearing and offered the opportunity to appear at another Board hearing.  See October 2014 RO Hearing Clarification Letter.  He was told that if he did not respond within 30 days, the Board would assume he did not wish to participate in another hearing.  Id.  The Veteran has not responded to this communication, and the Board assumes that he wishes to proceed with his appeal without appearing at another Board hearing.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the hearing officer who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the November 2011 hearing, the VLJ conducting the hearing fully explained the issues involved.  See November 2011 BVA Hearing Transcript, page 3.  Although the VLJ did not specifically suggest the submission of evidence that may have been overlooked, testimony was elicited from the Veteran about the severity of his symptoms due to his service-connected degenerative joint and disc disease of the lumbosacral spine.  Id. at 5-19.  Additionally, the Veteran was accompanied at the hearing by A.F., a member of the Allied Veterans Organization. This individual did not formally represent the Veteran, but was present to assist the Veteran during his self-representation.  Id. at 5.  As such, A.F. was also given the opportunity to place additional remarks on the record which might be useful in clarifying the issue on appeal.  Id. at 16-20.     
  
A review of the record reveals no assertion by the Veteran that the VA or the VLJ failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any other prejudice in the conduct of the Board hearing.  Moreover, the Veteran demonstrated actual knowledge of the elements and evidence necessary to substantiate the claim, as evident in the provided testimony.  As such, the VLJ complied with the duties set forth in Bryant.

The claim on appeal was remanded in November 2013 and in March 2015 for additional claim development.  In the latest March 2015 Board remand, the Board directed the AOJ to: 1) obtain any outstanding medical records not currently in VBMS; 2) obtain records regarding the Veteran's application for leave under the Family Medical Leave Act (FMLA); 3) obtain a supplemental VA opinion from the physician that conducted the July 2014 VA spine examination; and, 4) to re-adjudicate the claim based on the entirety of the evidence.  See March 2015 Board Remand.  
 
Subsequently, the RO obtained the FMLA medical records in August 2015, and an addendum VA opinion was also obtained in August 2015.  After RO re-adjudication of the claim, the claim remained denied and a supplemental statement of the case was issued in October 2015.  Thus, the Board finds that there has been substantial compliance with the Board's March 2015 remand directive.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (indicating that a Court or Board remand confers upon the Appellant the right to substantial, but not strict, compliance with that order.). 

Parenthetically, the Board also notes that, in an October 2015 rating decision, the RO, based on the August 2015 VA medical opinion, separately granted service connection for intervertebral disc syndrome (IVDS) of the thoracolumbar spine, under diagnostic code 5243, with an initial evaluation of 60 percent, effective January 29, 2015.    

As such, this appeal is now properly before the Board for appellate consideration.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into account the existence of this electronic record.  In addition to the VBMS claims file, there is a Virtual VA paperless file associated with the Veteran's case.


FINDINGS OF FACT

1.  In May 2009, the RO notified the Veteran of a proposal to reduce the disability rating for degenerative joint and disc disease of the lumbosacral spine from 40 percent to 20 percent. 

2.  At the time of the May 2009 rating reduction proposal, the evidence of record does not reflect that the RO notified the Veteran that he had 60 days to present additional evidence showing that compensation should be continued at the present level.

3.  At the time of the May 2009 rating reduction proposal, the evidence of record does not reflect that the RO notified the Veteran about the opportunity to have a predetermination hearing. 

4.  In August 2009, the RO reduced the rating for degenerative joint and disc disease of the lumbosacral spine from 40 percent to 20 percent, effective November 1, 2009.

CONCLUSION OF LAW

The reduction of the rating for degenerative joint and disc disease of the lumbosacral spine from 40 percent to 20 percent, effective November 1, 2009, was not proper.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 3.105(e), (i) (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify And Assist

In this decision, the Board grants restoration of the 40 percent disability rating for the Veteran's service-connected degenerative joint and disc disease of the lumbosacral spine, which represents a complete grant of the benefit sought on appeal.  Consequently, the Board finds that any lack of notice and/or development, which may have existed under the VCAA, cannot be considered prejudicial to the Veteran, and remand for such notice and/or development would be an unnecessary use of VA time and resources.

II.  Whether The Reduction Of The Evaluation For Degenerative Joint And Disc Disease Of The Lumbosacral Spine From 40 percent to 20 percent Disabling, Effective November 1, 2009, Was Proper 

Reduction - Procedural History 

The Veteran seeks restoration of his 40 percent disability rating for his service-connected degenerative joint and disc disease of the lumbosacral spine.  In pertinent part, this component of his lumbosacral spine disability is rated under 38 C.F.R. § 4.71a, Diagnostic Codes 5243-5242, for degenerative arthritis of the spine and intervertebral disc syndrome (IVDS). 

Historically, the Veteran was granted service connection for degenerative joint and disc disease of the lumbosacral spine at a 10 percent disability rating, effective May 25, 1996.  Subsequently, in a September 2005 rating decision, the RO increased the rating for degenerative joint and disc disease of the lumbosacral spine from 10 to 40 percent, effective March 16, 2005.  At this time, as there was a reasonable possibility of improvement, the assigned evaluation of 40 percent was not considered permanent and was subject to a future review VA examination. 

The Veteran underwent a March 2009 VA spine examination to reevaluate his service-connected disability.  Based on this examination, in a May 2009 rating decision, the RO proposed to reduce the evaluation for degenerative joint and disc disease of the lumbosacral spine from 40 percent to 20 percent disabling.  In August 2009, the RO subsequently reduced the rating for degenerative joint and disc disease of the lumbosacral spine to a 20 percent disability rating, effective from November 1, 2009.  This decision was based on the findings of the May 2009 VA spine examination.  The Veteran perfected an appeal regarding whether the reduction of the disability rating was proper. 

Accordingly, the issue on appeal is properly phrased as whether the RO's rating reduction was proper rather than a claim for an increased rating.  See Dofflemeyer v. Derwinski, 2 Vet. App. 277, 279-80 (1992) (the issue on appeal is not whether the veteran is entitled to an increase, but whether the reduction in rating was proper);  Peyton v. Derwinski, 1 Vet. App. 282, 286 (1991) ("[t]his is a rating reduction case, not a rating increase case.").

Applicable Laws 

VA regulations provide that, where reduction in evaluation of a service-connected disability is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance is to be prepared setting forth all material facts and reasons.  38 C.F.R. § 3.105(e). 

Pursuant to 38 C.F.R. § 3.105(e), where a reduction in the evaluation of a service-connected disability is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The beneficiary will be notified at his latest address of record of the contemplated action and furnished detailed reasons therefore, and will be given 60 days for the presentation of additional evidence to show that compensation payment should be continued at their present level.  Final rating action will reduce or discontinue the compensation effective the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final rating action expires.

According to 38 C.F.R. § 3.105(i)(1), when a beneficiary is provided advanced written notice concerning a proposed reduction, he will be informed of the opportunity to have a predetermination hearing, provided that a request for such a hearing is received by VA within 30 days from the date of notice.  If a timely request is received, VA will notify the beneficiary in writing of the time and place of the hearing at least 10 days in advance of the scheduled hearing date.  If a predetermination hearing is timely requested, benefit payments shall be continued at the previously established level pending a final determination concerning the proposed action.

When the RO reduces a rating without following the applicable regulations, the reduction is void ab initio.  Greyzck v. West, 12 Vet. App. 288, 292 (1999).

Analysis

In the present case, the August 2009 rating reduction caused the Veteran's combined disability rating to be reduced from 70 percent to 60 percent, which, in turn, reduced the Veteran's monthly rate of compensation.  See RO's August 2009 Letter to Veteran Regarding Reduction In Evaluation and Compensation.  The provisions of 38 C.F.R. § 3.105(e) are therefore applicable in this case. 

As for compliance with 38 C.F.R. § 3.105(e) and 38 C.F.R. § 3.105(i)(1), the record does not reflect that the procedural safeguards outlined in these provisions were afforded to the Veteran.  Specifically, the record shows that in a May 2009 rating decision, the RO proposed to reduce the evaluation of the Veteran's degenerative joint and disc disease of the lumbosacral spine from 40 percent to 20 percent.  However, the record does not reflect that the RO notified the Veteran that he had 60 days to present additional evidence showing that compensation should be continued at the present level.  Additionally, at the time of the May 2009 rating decision, the record does not reflect that the Veteran was notified about the opportunity to have a predetermination hearing.  Thus, the Veteran did not have the opportunity to submit a timely request for a predetermination hearing, as he was never made aware of his right to do so.  

Thereafter, in August 2009, the RO issued a rating decision implementing the proposed reduction, effective from November 1, 2009.  

In light of the foregoing, the Board finds that the RO violated the due process protections of 38 C.F.R. § 3.105(e) and (i).  The reduction is thus void ab initio, and restoration of the 40 percent evaluation for degenerative joint and disc disease of the lumbosacral spine is warranted from November 1, 2009.

The Board notes, however, that this determination implies no findings regarding the factual entitlement to such rating, and in no way impairs the ability of VA to again undertake reduction proceedings, should such be warranted.


ORDER

The August 2009 disability rating reduction was improper; restoration of a 40 percent evaluation for degenerative joint and disc disease of the lumbosacral spine is granted, subject to the law and regulations governing the payment of monetary benefits.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


